AS OF FEBRUARY 22, 2013

Exhibit 10.12

FORM OF INDEMNIFICATION AGREEMENT

RTI International Metal, Inc. has entered into an Indemnification Agreement in
the form attached with each of the individuals listed below, effective as of the
date set forth opposite such individual’s name.

 

Name and Title

   Date  

Daniel I. Booker, Director

     May 6, 2005   

Ronald L. Gallatin, Director

     May 6, 2005   

Charles C. Gedeon, Director

     May 6, 2005   

Robert M. Hernandez, Director

     May 6, 2005   

Edith E. Holiday, Director

     May 6, 2005   

Bryan T. Moss, Director

     June 1, 2008   

Rokus L. van Iperen, Director

     July 28, 2011   

James A. Williams, Director

     August 7, 2005   

Stephen R. Giangiordano, Executive Vice President – Technology and Innovation

     April 27, 2007   

Dawne S. Hickton, Vice Chair, President and Chief Executive Officer and Director

     May 6, 2005   

William T. Hull, Senior Vice President and Chief Financial Officer

     November 9, 2005   

James L. McCarley, Executive Vice President – Operations

     May 17, 2010   

Patricia A. O’Connell, Executive Vice President – Commercial

     February 21, 2013   

William F. Strome, Senior Vice President – Finance and Administration

     November 19, 2007   

Chad Whalen, Senior Vice President – Government Relations, General Counsel and
Secretary

     February 19, 2007   



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

BETWEEN

RTI INTERNATIONAL METALS, INC.

AND

 

 

THIS AGREEMENT is made this     day of                     , 20    by and
between RTI International Metals, Inc., an Ohio corporation (the “Corporation”),
and                     , an individual and a director and/or officer of the
Corporation (the “Indemnitee”).

RECITALS

WHEREAS, Indemnitee is either a member of the Board of Directors or an officer
of the Corporation, or both, and in such capacity is performing a valuable
service for the Corporation;

WHEREAS, the Corporation has adopted a Code of Regulations (the “Code”) wherein
Article IV Section 1 provides for the indemnification of the Board of Directors
and officers of the Corporation to the full extent permitted by law;

WHEREAS, the Ohio General Corporation Law, as amended to date (the “Ohio
Statute”) specifically provides in Section 1701.13(E)(6) that it is not
exclusive, and thereby contemplates that contracts may be entered into between
the Corporation and its directors and officers with respect to indemnification
of such persons;

WHEREAS, developments with respect to the application, amendment and enforcement
of statutory and other indemnification provisions generally have raised
questions concerning the adequacy and reliability of the protection afforded to
directors and officers thereby; and

WHEREAS, in order to resolve such questions and thereby induce Indemnitee to
continue to serve as a member of the Board of Directors of the Corporation or an
officer, or both, the Corporation has determined and agreed to enter into this
contract with Indemnitee;

AGREEMENT

NOW, THEREFORE, in consideration of Indemnitee’s continued service with the
Corporation after the date hereof the parties agree as follows:

1. D&O INSURANCE. The Corporation represents that it has directors and officers
liability insurance (“D&O Insurance”).

2. INDEMNITY. Subject only to the exclusions set forth in Section 3 hereof, the
Corporation hereby further agrees to hold harmless and indemnify Indemnitee
against any and all expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee (and
any federal, state, local or foreign taxes imposed as

 

2



--------------------------------------------------------------------------------

a result of the actual or deemed receipt of any payments under this Agreement)
in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (including
an action by or in the right of the Corporation) to which Indemnitee is, was or
at any time becomes a party, or is threatened to be made a party, by reason of
the fact that Indemnitee is, was or at any time becomes a director or officer of
the Corporation, or is or was serving or at any time serves at the request of
the Corporation as a director, trustee, officer, employee, member, manager or
agent of another corporation, limited liability Corporation, partnership, joint
venture, trust or other enterprise to the fullest extent authorized and
permitted by the provisions of the Ohio Statute, or by any amendment thereof or
other statutory provisions authorizing or permitting such indemnification which
is adopted after the date hereof.

3. LIMITATIONS ON INDEMNITY. No indemnity pursuant to Section 2 hereof shall be
paid by the Corporation:

(a) except to the extent the aggregate of losses to be indemnified hereunder
exceed the amount of such losses for which the Indemnitee is indemnified either
pursuant to Section 2 hereof or pursuant to any D&O Insurance purchased and
maintained by the Corporation;

(b) in respect to remuneration paid to Indemnitee if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;

(c) on account of any suit in which judgment is rendered against an Indemnitee
for an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Corporation pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law;

(d) on account of Indemnitee’s act or omission being finally adjudged to have
involved an act or omission undertaken with deliberate intent to cause injury to
the Corporation or undertaken with reckless disregard for the best interests of
the Corporation; or

(e) if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

4. ADVANCEMENT OF EXPENSES.

(a) As and to the extent provided in Section 1701.13 (E)(5)(a) of the Ohio
Statute, the Corporation shall pay any expenses, including attorney’s fees,
incurred by Indemnitee in defending any action, suit, or proceeding, as they are
incurred, in advance of the final disposition of the action, suit or proceeding
provided that Indemnitee agrees to repay such amount if it is proved by clear
and convincing evidence in a court of competent jurisdiction that his action or
failure to act involved an act or omission undertaken with deliberate intent to
cause injury to the Corporation or undertaken with reckless disregard for the
Corporation, and the Indemnitee agrees to reasonably cooperate with the
Corporation concerning such action, suit or proceeding.

 

3



--------------------------------------------------------------------------------

(b) As and to the extent provided in Section 1701.13 (E)(5)(b) of the Ohio
Statute, the Corporation shall pay any expenses, including attorney’s fees,
incurred by Indemnitee in defending any action, suit or proceeding as they are
incurred, in advance of the final disposition of the action, suit, or proceeding
based, in part, on the undertaking of Indemnitee set forth in Section 7 hereof,
provided that such advancement by the Corporation is authorized by the Board of
Directors of the Corporation in the specific case.

5. CONTINUATION OF INDEMNITY. All agreements and obligations of the Corporation
contained herein shall continue during the period Indemnitee is a director or
officer of the Corporation (or is or was serving at the request of the
Corporation as a director, trustee, officer, employee, member, manager or agent
of another corporation, limited liability Corporation, partnership, joint
venture, trust or other enterprise) and shall continue thereafter so long as
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that Indemnitee was a director of the Corporation or
serving in any other capacity referred to herein.

6. NOTIFICATION AND DEFENSE OF CLAIM. Promptly after receipt by Indemnitee of
notice of the commencement of any action, suit or proceeding, Indemnitee will,
if a claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; but the omission
so to notify the Corporation will not relieve it from any liability which it may
have to Indemnitee otherwise than under this Agreement. With respect to any such
action, suit or proceeding as to which Indemnitee notifies the Corporation of
the commencement thereof:

(a) The Corporation will be entitled to participate therein at its own expense;
and

(b) Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel selected by the Corporation
and reasonably satisfactory to Indemnitee. After notice from the Corporation to
Indemnitee of its election so to assume the defense thereof, the Corporation
will not be liable to Indemnitee under this Agreement for any legal or other
expenses subsequently incurred by Indemnitee in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ counsel in such action, suit or
proceeding but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Corporation, (ii) Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Corporation and Indemnitee
in the conduct of the defense of such action, or (iii) the Corporation shall not
in fact have employed counsel to assume the defense of such action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
Corporation. The Corporation shall not be entitled to assume the defense of any
action, suit or proceeding brought by or on behalf of the Corporation or as to
which Indemnitee shall have made the conclusion provided for in (ii) above.

 

4



--------------------------------------------------------------------------------

(c) The Corporation shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall not settle in any manner
which would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Neither the Corporation nor Indemnitee will unreasonably
withhold their consent to any proposed settlement.

7. REPAYMENT OF EXPENSES. Indemnitee agrees that Indemnitee will reimburse the
Corporation for all reasonable expenses paid by the Corporation in defending any
civil or criminal action, suit or proceeding against Indemnitee in the event and
only to the extent that it shall be ultimately determined that Indemnitee is not
entitled to be indemnified by the Corporation for such expenses under the
provisions of the Ohio Statute, the Code, this Agreement or otherwise.
Indemnitee shall, to the extent permitted by law, be indemnified for all
reasonable attorneys’ fees incurred in defense or prosecution of a claim for
indemnification.

8. CHANGE IN CONTROL/ESTABLISHMENT OF TRUST. In the event of a Change in Control
(as hereinafter defined) the Corporation shall, upon written request by
Indemnitee, create and fund a trust (the “Trust”) for the benefit of Indemnitee
in an amount, determined by counsel selected by Indemnitee and identified in the
written request which counsel must: (i) under all applicable law, regulation and
standards of professional conduct, have no conflict of interest by representing
either the Corporation or Indemnitee, and (ii) be reasonably satisfactory to the
Corporation, to be an amount sufficient to satisfy any and all claim for
indemnity (including without limitation expenses) by Indemnitee under this
Agreement. The terms of the Trust shall provide that (i) the Trust shall not be
revoked or the principal thereof invaded without the written consent of
Indemnitee, (ii) the trustee shall advance, within ten business days of a
request by Indemnitee, any and all expenses to Indemnitee (the Indemnitee hereby
agrees to reimburse the Trust under the same circumstances for which the
Indemnitee would be required to reimburse the Corporation under Sections 4(a)
and 7 of this Agreement), (iii) the Trust shall continue to be funded by the
Corporation in accordance with the funding obligation set forth above, (iv) the
trustee shall promptly pay to Indemnitee all amounts for which Indemnitee shall
be entitled to indemnification pursuant to this Agreement or otherwise, and
(v) all unexpended funds in the Trust shall revert to the Corporation upon a
final determination by the independent counsel or a court of competent
jurisdiction, as the case may be, that Indemnitee has been fully indemnified
under the terms of this Agreement. The trustee shall be chosen by the
Indemnitee. Nothing in this Section 8 shall relieve the Corporation of any of
its obligations under this Agreement. All income earned on the assets held in
the Trust shall be reported as income by the Corporation for federal, state,
local and foreign tax purposes. The Corporation shall pay all costs of
establishing and maintaining the Trust and shall indemnify the trustee against
any and all expenses (including attorneys’ fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.

For purposes of this Agreement, a Change in Control means a change in control
(other than one approved by a majority of the directors on the board of the
Corporation immediately prior to such Change in Control) of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), whether or not the Corporation is then subject to such
reporting requirement; provided, that, without limitation, such a change in
control shall be deemed to have occurred if:

 

5



--------------------------------------------------------------------------------

(1) Any person (within the meaning of that term as used in Sections 13(d) and
14(d) of the Exchange Act (a “Person”), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing twenty percent (20%) or more of the
combined voting power of the Corporation’s then outstanding voting securities;
provided, however, that for purposes of this Plan the term “Person” shall not
include (i) the Corporation or any of its majority-owned Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or any of its Subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation; or

(2) A change in composition of the Board during any two year period such that
the following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, at the beginning
of the two year period, are serving as directors on the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Corporation) whose appointment or election by the Board or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the two year period or whose appointment, election or
nomination for election was previously so approved, or

(3) There is consummated a merger or consolidation of the Corporation or a
Subsidiary thereof, with any other corporation, other than a merger or
consolidation which would result in the holders of the voting securities of the
Corporation outstanding immediately prior thereto holding securities which
represent immediately after such merger or consolidation at least 50% of the
combined voting power of the voting securities of the entity surviving the
merger or consolidation (or the Parent of such surviving entity), or the
shareholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation’s assets.

9. SUBROGATION. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent thereof to all rights to
indemnification or reimbursement against any insurer or other entity or person
vested in the Indemnitee, who shall execute all instruments and take all other
actions as shall be reasonably necessary for the Corporation to enforce such
rights.

10. ENFORCEMENT.

(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Indemnitee to continue as director or an officer of the Corporation,
or both, and

 

6



--------------------------------------------------------------------------------

acknowledges that Indemnitee is relying upon this Agreement in continuing in
such capacity.

(b) In the event Indemnitee is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action,
Corporation shall reimburse Indemnitee for all of Indemnitee’s reasonable fees
and expenses in bringing and pursuing such action.

11. SEPARABILITY. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

12. GOVERNING LAW; BINDING EFFECT; AMENDMENT AND TERMINATION.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Ohio.

(b) This Agreement shall be binding upon Indemnitee and upon the Corporation,
its successors and assigns, and shall inure to the benefit of Indemnitee, his
heirs, personal representatives and assigns and to the benefit of the
Corporation, its successors and assigns.

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

RTI INTERNATIONAL METALS, INC. By:  

 

  [name of authorized officer]   [title] By:  

 

  [name], Indemnitee

Dated: Effective                     , 20    

 

7